         Case 5:19-cv-00825-OLG Document 1 Filed 07/12/19 Page 1 of 4


                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

ELIZABETH TRAUGOTT,          §
         Plaintiff,          §
                             §
V.                           §                    CIVIL ACTION NO. 5:19-CV-00825
                             §
HILL COUNTRY FURNITURE       §                    JURY DEMANDED
PARTNERS, LTD & HILL COUNTRY §
HOLDINGS, LLC                §
          Defendants.        §
                             §
                             §


          PLAINTIFF ELIZABETH TRAUGOTT’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES ELIZABETH TRAUGOTT, Plaintiff, and files this her Original

Complaint against HILL COUNTRY FURNITURE PARTNERS, LTD. and HILL COUNTRY

HOLDINGS, LLC (hereinafter referred to as “Defendants”), their affiliates, subsidiaries, and

other related entities, under any name by which they are known, and for her causes of action

would show the Court as follows:


                                          PARTIES

   1. Plaintiff ELIZABETH TRAUGOTT is a Texas citizen and resident of Comal County,

       Texas and a former employee of the Defendants.

   2. Defendant HILL COUNTRY FURNITURE PARTNERS, LTD. is a domestic limited

       partnership corporation with its principal place of business in Comal County, Texas.

       Defendant may be served by personal service or by certified mail, return-receipt

       requested upon its registered agent for service of process, Gary Seals, 1431 F.M. 1101,
         Case 5:19-cv-00825-OLG Document 1 Filed 07/12/19 Page 2 of 4


      New Braunfels, TX 78130.

   3. Defendant HILL COUNTRY HOLDINGS, LLC is a domestic limited liability company

      with its principal place of business in Comal County, Texas. Defendant may be served by

      personal service or by certified mail, return-receipt requested upon its registered agent for

      service of process, C T Corporation System, 1999 Bryan St. Suite 900, Dallas, TX

      75201-3136.

   4. Defendants HILL COUNTRY FURNITURE PARTNERS, LTD. and HILL COUNTRY

      HOLDINGS, LLC are referred to collectively throughout this Original Complaint as “the

      Company” or “the Defendants.”

   5. At all times relevant to this suit, Defendants HILL COUNTRY FURNITURE

      PARTNERS, LTD. and HILL COUNTRY HOLDINGS, LLC acted as a single integrated

      enterprise and jointly employed Plaintiff TRAUGOTT. The Defendants have interrelation

      of operations, centralized control of labor relations, common management and common

      ownership or financial control.



                                   JURISDICTION AND VENUE

   6. The Court’s exercise of jurisdiction over this suit is proper pursuant to the Fair Labor

      Standards Act, 29 U.S.C. § 207, 28 U.S.C. § 1331, and 28 U.S.C. § 1337.



                                            VENUE

   7. Venue is proper in the San Antonio Division. All or a substantial part of the events or

      omissions giving rise to Plaintiff’s claims occurred in the San Antonio Division of the

      Western District of Texas.



______________________________________________________________________________
PLAINTIFF TRAUGOTT’S ORIGINAL COMPLAINT                                                         2
         Case 5:19-cv-00825-OLG Document 1 Filed 07/12/19 Page 3 of 4




                                      STATEMENT OF CLAIMS

   8. This is an action seeking actual damages, restitution, attorneys’ fees, statutory penalties

      and/or liquidated damages, costs and interest against the named Defendants and anyone

      acting in concert with them for multiple violations of the Fair Labor Standards Act

      (hereinafter “the Act”), 29 U.S.C. §§ 207 and 216.

   9. Plaintiff was hired by the Defendant in or about October 14, 2014.

   10. At all times relevant to this action, Plaintiff was employed by Defendants within the

      meaning of the FLSA, 29 U.S.C. §§ 203(d) and 203(g).

   11. During the relevant time period, Plaintiff’s job title was Executive Assistant. As an

      Executive Assistant, Plaintiff was responsible for filing, scheduling, and other clerical

      tasks in furtherance of her superiors at Defendants.

   12. The Defendants failed to pay the Plaintiff one-and-a-half times her regular hourly rate for

      the hours that Plaintiff worked in excess of forty hours in each discrete workweek in

      violation of 29 U.S.C. § 207.

   13. Plaintiff was not paid overtime for hours worked in excess of forty (40) hours per week.

      Plaintiff was required to work fifty-five (55) hours each week.

   14. Defendants’ failure to pay Plaintiff as specified above was willful.

   15. On or about March 1, 2019, Plaintiff’s employment was terminated by the Defendants.

   16. Plaintiff is informed and believes that the Defendants follow similar unlawful pay

      practices with regard to many of their other nonexempt employees.

   17. Because of the violations noted above, the Defendants are liable to the Plaintiff in an

      amount equal to the unpaid overtime wages, plus an equal amount in liquidated damages,

      plus all other applicable penalties, attorneys’ fees and costs of court, according to proof.
______________________________________________________________________________
PLAINTIFF TRAUGOTT’S ORIGINAL COMPLAINT                                                          3
Case 5:19-cv-00825-OLG Document 1 Filed 07/12/19 Page 4 of 4
